This case is here on the overruling of a general demurrer filed by the defendant to the petition of the plaintiff. In considering a general demurrer the pleadings are always construed most strongly against the pleader (the plaintiff in the instant case), and if an inference unfavorable to her right to maintain the action may fairly be drawn from the facts stated in her petition, such inference will prevail in determining the rights of the parties. "It is an elementary rule of construction, as applied to a pleading, that it is to be construed most strongly against the pleader; and that if an inference unfavorable to the right of a party claiming a right under such a pleading may be fairly drawn from the facts stated therein, such inference will prevail in determining the rights of the parties." Krueger v. *Page 66 MacDougald, 148 Ga. 429 (96 S.E. 867), Bowman v.Chapman, 179 Ga. 49 (175 S.E. 241, McEntire v. Pangle,197 Ga. 414 (29 S.E.2d 503), and Hardin v. Baynes,198 Ga. 683 (32 S.E.2d 384). This rule of construction was applied by this court in an action for libel in the case ofAjouelo v. Auto-Soler Company, 61 Ga. App. 216 (6 S.E.2d 415).
Publication is not reasonably susceptible to two wholly different constructions, one innocent and the other criminal, as I see it, and as I believe the general reading public would ordinarily understand and construe it. The printed words contain merely a marriage announcement in the usual form; and the picture of a young woman with a small child sitting in her lap and a man in the foreground, has no evil implications or imputations whatever. A picture of a child sitting in a woman's lap should not be construed so as to make the child illegitimate and the woman immoral, when any number of innocent and intimate relationships other than that of mother and child could exist between them and may be fairly inferred from the picture. An evil insinuation and construction is derived from no fact at all except that a young child is in a young woman's lap, and such construction is far-fetched, strained, illogical and unreasonable, and especially so when the picture is accompanied by a wedding announcement. Who has ever even heard of a bride-to-be publishing her engagement along with a picture of herself and her child born out of wedlock? What bride-elect ever published her wedding announcement with a group picture of any kind? To ask these questions is to answer them.
It seems to me that the only natural reaction and inference in the normal mind reading the publication would be that it was evidently an error, that the picture and the reading matter did not go together, and that a mistake had been made. Readers who did not know the plaintiff would think there had been a mistake, and her friends and acquaintances would know it was a mistake. There is nothing in the publication, in the picture or in the words fairly and reasonably considered, alone or together, to justify or authorize any construction importing criminality or immorality, and it falls short of a libel for which an action will lie. *Page 67 
If the publication be construed as containing a covert meaning which may constitute a libel, it is necessary to resort to innuendo to aid in such construction and to sustain the action, but the meaning of the publication cannot be enlarged and extended by an innuendo. And in that case the pleader must allege an intention on the part of the publisher that the publication be understood in its covert sense, and must also allege special damages as no general damages are inferred. Anderson v.Kennedy, 47 Ga. App. 380 (170 S.E. 555); Watkins v.Augusta Chronicle Pub. Co., 49 Ga. App. 43 (174 S.E. 199);Estes v. Sterchi Bros., 50 Ga. App. 619 (2) (179 S.E. 222); Ajouelo v. Auto-Soler Co., supra; Mell v. Edge,68 Ga. App. 314 (22 S.E.2d 738); Behre v. National CashRegister Co., 100 Ga. 213 (27 S.E. 986); Spence v.Johnson, 142 Ga. 267 (82 S.E. 646). Neither of these essential allegations as to the intention of the publisher and special damages is made in this case, and for this additional reason the demurrer should have been sustained.
I am authorized by Judge MacIntyre to state that he concurs in this dissent.